PER CURIAM.
This is an appeal from an order setting aside a judicial foreclosure sale. On the basis of our review of the briefs and record on appeal, and after oral argument, we are of the opinion that the action of the trial court was a proper exercise of its discretion and that the appellant has failed to make error clearly appear. See Southern Realty & Util. Corp. v. Belmont Mtg. Corp., Fla.1966, 186 So.2d 24, and R. K. Cooper Construction Company v. Fulton, Fla.1968, 216 So.2d 11.
The final judgment from which this appeal is taken is therefore affirmed.
WALDEN, OWEN, and MAGER, JJ., concur.